Citation Nr: 0501877	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  00-10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right knee and calf, currently rated 
as 30 percent disabling. 

2.  Entitlement to a compensable rating for bilateral hearing 
loss. 

3.  Entitlement to total rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from August 1964 to 
August 1966.  He earned the Purple Heart for wounds suffered 
in Vietnam. 

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran requested a hearing but later withdrew his 
request.  

The Board conducted additional development of the case in 
2002.  Subsequently, the regulation authorizing the Board to 
develop evidence or to cure a procedural defect was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
May 2003, the Board remanded the case to the RO for the 
issuance of a supplemental statement of the case (SSOC).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Since issuance of the most recent SSOC, the Board has 
received new evidence concerning the claim for a compensable 
rating for bilateral hearing loss.  The veteran has not 
waived his right to initial RO consideration of that 
evidence.  The Board finds that a current VA audiological 
evaluation is warranted

In a February 1998 substantive appeal, the veteran appears to 
have made a claim of entitlement to service connection for 
spatial disorientation or other vestibular disorder as a 
residual of head injury during active service.  The evidence 
also reflects a claim for service connection for tinnitus.  
These issues are inextricably intertwined with the claim for 
TDIU and must be adjudicated by the RO. Harris v. Derwinski, 
1 Vet. App. 180 (1991).

The most recent VA examination in April 2003 revealed a 
diagnosis of Muscle Group XIII, moderate muscle injury, 
quadriceps and gastrocnnemius.  In this regard the quadriceps 
are evaluated under Muscle Group XIV and the gastrocnnemius 
is evaluated under Muscle Group XI.  The Board finds that 
clarification is warranted.

Accordingly, these issues are remanded for the following 
action: 

1.  A VA audiological examination should 
be conducted to determine the severity of 
the bilateral hearing loss and the 
etiology of the tinnitus.   The examiner 
is requested to obtain a detailed 
inservice and post service history of 
noise exposure. Following the examination 
it is requested that the examiner render 
an opinion as to whether it is as likely 
as not that the tinnitus if diagnosed is 
related to his military service. A 
complete rational for any opinion 
expressed should be included in the 
report.

2.  The RO is requested to forward the 
claims folder to the examiner who 
conducted the April 2003 for an addendum 
(if unavailable to another VA 
orthopedist).  Request the examiner to 
again review the claims folder and to 
identify all muscles groups associated 
with the inservice shell fragment would 
to the right lower extremity and the 
degree of muscle injury to each muscle 
group involved.  If the examiner desires 
another examination it should be 
conducted.  

3.  The RO is requested to adjudicate the 
issues of entitlement to service 
connection for tinnitus and spatial 
disorientation or other vestibular 
disorder as a residual of head injury. If 
the claim is denied, the RO should 
provide to the veteran notification of 
that denial and the veteran's appellate 
rights. The RO is informed that this 
issue is not before the Board for 
appellate consideration until timely 
perfected.

4.  Thereafter, the RO should 
readjudicate the veteran's claims, to 
include consideration of all muscle 
groups associated with the inservice 
shell fragment wound and all evidence 
received since the last SSOC.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case, which 
contains the rating criteria for all 
involved muscle groups.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




